DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0060], line 2: “VW 96” appears instead of “VW96” 
Paragraph [0087], line 1: “is has” appears 
Paragraph [0100], line 5: “with of” appears instead of “width of” 
Paragraph [0109], line 1: “Not that” appears instead of “Note that” 
Paragraph [0121], line 3: “charged” appears instead of “charge” 
Paragraph [0136], lines 5-6: “lifts … down” appears – but a lifting step would move the ultrasound generation element up, not down
Paragraph [0144], lines 4-5: “lifts … down” appears – but a lifting step would move ultrasound generation elements up, not down
Paragraph [0148], line 2: “pH2.5” appears instead of “pH 2.5” 
Paragraph [0151], line 2: “pH2.5” appears instead of “pH 2.5”. 
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: 
In line 2: “comprising” appears instead of “further comprising”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier (US 2005/0031499). 
As to claim 1, Meier discloses an ultrasound generation member (FIG. 2), comprising 
an ultrasound generation element configured to emit ultrasound to a target object in one specific container of a plurality of containers (FIGS. 1, 2; paragraphs [0031], [0032]). 
As to claim 2, Meier further discloses that the ultrasound generation element includes an oscillator, a first electrode provided for the oscillator, and a second electrode provided for the oscillator (paragraphs [0007], [0035], electrodes are implicit in exciting a piezoelectric element with a sinus wave). 
As to claim 4, Meier further discloses that the ultrasound generation element further includes an acoustic coupling member connected to the oscillator (FIG. 2; paragraph [0034], impedance transducer (5)). 
As to claim 5, Meier further discloses as the ultrasound generation element, a plurality of ultrasound generation elements (paragraph [0032]). 
As to claim 6, Meier further discloses a holding member that holds the plurality of ultrasound generation elements (FIGS. 3, 4). 
As to claim 7, Meier further discloses an ultrasonic emission device and a drive power supply configured to apply voltage across the ultrasound generation element of the ultrasound generation member (paragraph [0007]). 
As to claim 8, Meier further discloses the ultrasound generation member according to claim 5, and a drive power supply configured to apply voltage across the plurality of ultrasound generation elements of the ultrasound generation member (paragraph [0007]). 
As to claim 9, Meier further discloses that the drive power supply applies the voltage across the plurality of ultrasound generation elements so that each of the plurality of ultrasound generation elements sequentially emits ultrasound (paragraph [0049]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Yamada (JP 2005-094552). 
As to claim 3, Meier teaches the ultrasound generation member of claim 2 as discussed above.  Meier further teaches that the oscillator is elongated in a longitudinal direction (FIG. 2, reference number 4; paragraph [0034]).   However, Meier does not teach that the first electrode and the second electrode are elongated in a direction that is the same as the longitudinal direction in which the oscillator is elongated.  Yamada teaches external positive electrode and external negative electrode (paragraph [0050], elements 8a and 8b; FIG. 6), and therefore suggests that the first electrode and the second electrode are elongated in a direction that is the same as the longitudinal direction in which the oscillator is elongated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasound generation member of claim 2 as taught by Meier, including the oscillator being elongated in a longitudinal direction, in combination with the first electrode and the second electrode being elongated in a direction that is the same as the longitudinal direction in which the oscillator is elongated as suggested by Yamada, since such combination enables appropriate driving of the oscillator. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Hukari et al. (US 2007/0238090). 
As to claim 10, Meier teaches the ultrasound emission device of claim 7 as discussed above.  However, Meier does not teach an ultrasound denaturation observation device, comprising an observation section configured to observe a denaturation of the target object.  Hukari teaches using an ultrasonic emission device to lyse biologic materials and observing the effects of such lysing in a system (paragraph [0078]), and therefore suggests an ultrasound denaturation observation device, comprising an observation section configured to observe a denaturation of the target object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasound emission device of claim 7 as taught by Meier, in combination with an ultrasound denaturation observation device, comprising an observation section configured to observe a denaturation of the target object as suggested by Hukari, since such combination enables calibration of effective power to be applied to the ultrasonic emission device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645